IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs November 6, 2007

                     STATE OF TENNESSEE v.
            CHRISTOPHER CARNEY and ANTHONY MITCHELL

                 Direct Appeal from the Circuit Court for Haywood County
                   Nos. 5814, 5821, & 5844   Clayburn L. Peeples, Judge



                    No. W2007-00705-CCA-R3-CD - Filed April 8, 2008



JAMES CURWOOD WITT , JR., J., concurring.

               I concur in the results but would have deferred to the trial court’s rationale for
dismissing the indictments had it availed the State a prior opportunity to resist the dismissal.


                                                    JAMES CURWOOD WITT, JR., JUDGE